Judgment, Supreme Court, Bronx County, rendered December 6, 1978, convicting the defendant of burglary in the third degree and sentencing him to 3 1/2 to 7 years and a fine of $1,500, modified, on the facts and the law, and as a matter of discretion in the interest of justice, to the extent of vacating the imposition of a fine, and otherwise affirmed. Defendant was charged in a two-count indictment with burglary in the third degree and criminal mischief in the third degree, arising out of the breaking and entering of a Volkswagen showroom. He proceeded to trial and the jury returned a verdict of guilty of the burglary count, acquitting him of the criminal mischief. The trial court, apparently of the view that the defendant had wasted the time of the court with a spurious defense (notwithstanding his acquittal of one of the charges), and seemingly wishing to have the defendant reimburse the State for its expense, stated at sentence: “In addition, for the reason that I can discern, no litigation [sic] chance of avoiding the conviction and for what appears to me to be almost a destructive act of forcing the state to trial in a case in which there was no real question of fact, under the new provisions authorized, I am going to impose a fine on the defendant because he imposed on the court the necessity of the trial”. A defendant’s constitutional right to trial is in no way dependent upon the court’s view of the validity or adequacy of his defense. It must remain free and unfettered, and he may not be punished for his exercise of such right. Concur — Birns, Fein, Sandler and Carro, JJ.